Citation Nr: 1732040	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-35 362	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In June 2013 and November 2016, the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Further development is necessary in the TDIU claim.  

The November 2016 Board remand indicated that VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board notes that service connection is in effect for depressive and adjustment disorder mixed with anxiety and depressed mood associated with status post right ankle fracture with traumatic arthritis, with a 50 percent rating, status post right ankle fracture with traumatic arthritis, with a 20 percent rating, and right shoulder strain associated with status post right ankle fracture with traumatic arthritis, with a 10 percent rating.  The combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  At that time, the Board stated that the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  

However, 38 C.F.R. § 4.16(a) shows that disabilities resulting from common etiology or a single accident, can also be considered one disability.  In this regard, the Veteran's right ankle fracture (20 percent) and depressive and adjustment disorder mixed with anxiety and depressed mood associated with status post right ankle fracture with traumatic arthritis (50 percent), and right shoulder strain associated with status post right ankle fracture with traumatic arthritis (10 percent), result from a common etiology which is the right ankle fracture.  Therefore, the rating is one 60 percent, and the Veteran does meet the schedular requirements under 38 C.F.R. § 4.16(a).  

The record shows that a review of the record was undertaken by a VA examiner in December 2016.  The examiner was requested to comment on the functional effects of the Veteran's depressive and adjustment disorder mixed with anxiety and depressed mood-relative to the Veteran's ability to secure or follow substantially gainful employment.  The prior VA mental disorders examination, was in June 2014.  There has not been recent work and functioning data to assess the Veteran's current level of disability as it relates to functioning.  The examiner stated in December 2016 that if the Veteran currently had the same distress level secondary to her service-connected ankle condition, based on available 2014 data, it was the professional opinion of the VA examiner that the Veteran would be at least as likely as not to still have a similar level of impairment of occupational and social impairment with reduced reliability and productivity.  However, commenting about her functioning ability without knowing her up-to-date depressive and anxiety symptoms, would be speculative.  

A new VA mental disorders examination is necessary to provide up-to-date information pertinent to the service-connected psychiatric disability and to comment on the functional effects of the Veteran's service-connected psychiatric disability on her ability to function in an occupational environment, to include with limitations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.

2.  The AOJ should contact the Veteran and request that she complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on behalf of her claim.  When received, it should be associated with the claims folder. 

3.  The Veteran should be afforded a VA mental disorders examination to determine the severity of her service-connected depressive and adjustment disorder mixed with anxiety and depressed mood, associated with status post right ankle fracture with traumatic arthritis.  Assess the Veteran's current level of psychiatric disability as it relates to work and functioning and comment on functional impairment caused by the service-connected psychiatric disability.  

4.  Obtain an opinion as to whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any.  The Veteran's VBMS/virtual file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented history and lay statements.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability of performing any employment in light of her past employment experiences.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  Age and nonservice-connected disability should be neither discussed nor mentioned.  The question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.  Any nonservice-connected disability or age should not be considered or discussed.  

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

